



 
COPSYNC, INC.
 
INVESTORS’ RIGHTS AGREEMENT
 
October 14, 2009
 

 
 

--------------------------------------------------------------------------------

 

 

   TABLE OF CONTENTS        Page        Section 1  Definitions  1  1.1  Certain
Definitions  1        Section 2   Registration Rights  3  2.1  Requested
Registration  3  2.2  Company Registration  4  2.3  Expenses of Registration  5
 2.4  Registration Procedures  6  2.5  Indemnification  7  2.6  Information by
Holder  9  2.7  Restrictions on Transfer  9  2.8  Rule 144 Reporting  10  2.9
 Delay of Registration  10  2.10  Transfer or Assignment of Registration Rights
 11  2.11  Termination of Registration Rights  11        Section 3   Right of
First Refusal  11  3.1  Right of First Refusal  11  3.2  Termination of Right of
First Refusal  12        Section 4   Additional Covenants  12  4.1  Matters
Requiring Board Approval  12  4.2  Monthly Board Meetings  12  4.3  Board
Expenses and Indemnification  12  4.4  Patents Rights  12  4.5  Termination of
Additioanl Covenants  13        Section 5   Miscellaneous  13  5.1  Amendment
 13  5.2  Notices  13  5.3  Governing Law  14  5.4  Successors and Assigns  14
 5.5  Entire Agreement  14  5.6  Delays or Omissions  15  5.7  Severability  15
 5.8  Title and Subtitles  15  5.9  Counterparts  15  5.10  Telecopy Execution
and Delivery  15  5.11  Jurisdiction; Venue  15  5.12  Further Assurances  16
 5.13  Termination Upon Change of Control  16  5.14  Conflict  16  5.15
 Aggregate of Stock  16

 

 
 
i

--------------------------------------------------------------------------------

 



 
COPSYNC, INC.
INVESTORS’ RIGHTS AGREEMENT
 
 
This Investors’ Rights Agreement (this “Agreement”) is made as of October 14,
2009, by and among COPsync, Inc., a Delaware corporation (the “Company”), and
the persons and entities (each, an “Investor” and collectively, the “Investors”)
listed on Exhibit A hereto.  Unless otherwise defined herein, capitalized terms
used in this Agreement have the meanings ascribed to them in Section 1.
 
RECITALS
 
WHEREAS: The Investors and the Company are parties to the Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”), and it is a
condition to the closing of the sale of the Series B Preferred Stock and
warrants to purchase Common Stock to the Investors under the Purchase Agreement
that the Investors and the Company execute and deliver this Agreement.
 
NOW, THEREFORE: In consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1
 
Definitions
 
1.1      Certain Definitions
 
.  As used in this Agreement, the following terms shall have the meanings set
forth below:
 
(a)      “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
(b)           “Common Stock” means the Common Stock of the Company.
 
(c)      “Conversion Stock” means shares of Common Stock issued upon conversion
of the Series B Preferred Stock.
 
(d)      “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.
 
(e)      “Holder” means any Investor who holds Registrable Securities and any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been duly and validly transferred in accordance with
Section 2.10 of this Agreement.
 
(f)      “Indemnified Party” shall have the meaning set forth in Section 2.5(c)
hereto.
 
(g)      “Indemnifying Party” shall have the meaning set forth in Section 2.5(c)
hereto.

COPsync Series B - Investors Rights Agmt (execution).doc
 
 

--------------------------------------------------------------------------------

 

 
(h)           “Initial Closing” means the date of the initial sale of shares of
the Company’s Series B Preferred Stock pursuant to the Purchase Agreement.
 
(i)      “Initiating Holders” means any Holder or Holders who in the aggregate
hold not less than a majority of the outstanding Registrable Securities.
 
(j)      “New Securities” shall have the meaning set forth in Section 3.1(a)
hereto.
 
(k)      “Other Selling Stockholders” means persons other than Holders who, by
virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.
 
(l)      “Other Shares” means shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(m)           “Purchase Agreement” shall have the meaning set forth in the
Recitals hereto.
 
(n)       “Registrable Securities” shall mean (i) shares of Common Stock issued
or issuable pursuant to the conversion of the Shares, (ii) shares of Common
Stock issued or issuable upon exercise of the Warrants (as defined in the
Purchase Agreement) and (iii) any Common Stock issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the shares
referenced in (i) or (ii) above; provided, however, that Registrable Securities
shall not include any shares of Common Stock described in clause (i), (ii) or
(iii) above that have previously been registered or which have been sold to the
public either pursuant to a registration statement or Rule 144 or Rule 145, or
which have been sold in a private transaction in which the transferor’s rights
under this Agreement are not validly assigned in accordance with this Agreement.
 
(o)      The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.
 
(p)      “Registration Expenses” shall mean all expenses incurred in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and one special counsel for
the Holders, blue sky fees and expenses, and expenses of any regular or special
audits incident to or required by any such registration, but shall not include
Selling Expenses, fees and disbursements of other counsel for the Holders and
the compensation of regular employees of the Company, which shall be paid in any
event by the Company.
 
(q)      “Restricted Securities” shall mean any Registrable Securities required
to bear the legend set forth in Section 2.7(b) hereof.
 
(r)      “Rule 144” means Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-2-

--------------------------------------------------------------------------------

 

 
(s)           “Rule 145” means Rule 145 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(t)      “Securities Act” means the Securities Act of 1933, as amended, or any
similar successor federal statute and the rules and regulations thereunder, all
as the same shall be in effect from time to time.
 
(u)      “Selling Expenses” means all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of one special counsel to the Holders included in
Registration Expenses).
 
(v)      “Series B Director” shall have meaning given such term in the Company’s
Amended and Restated Certificate of Incorporation, as amended from time to time.
 
(w)           “Series B Preferred Stock” means the shares of Series B Preferred
Stock issued pursuant to the Purchase Agreement.
 
(x)      “Shares” means the Company’s Series B Preferred Stock.
 
Section 2
 
Registration Rights
 


 
2.1      Requested Registration
 
.
 
(a)      Request for Registration.  Subject to the conditions set forth in this
Section 2.1, if the Company shall receive from Initiating Holders a written
request signed by such Initiating Holders that the Company effect any
registration with respect to at least a majority of the Registrable Securities
(such request shall state the number of shares of Registrable Securities to be
disposed of by such Initiating Holders), the Company will:
 
(i)      promptly give written notice of the proposed registration to all other
Holders; and
 
(ii)      as soon as practicable, file and use its best efforts to effect such
registration (including, without limitation, filing post-effective amendments,
appropriate qualifications under applicable blue sky or other state securities
laws, and appropriate compliance with the Securities Act) and to permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any Holder or Holders joining in such request
as are specified in a written request received by the Company within twenty (20)
days after such written notice from the Company is mailed or delivered.
 
(b)      Limitations on Requested Registration.  The Company shall not be
obligated to effect, or to take any action to effect, any such registration
pursuant to this Section 2.1:

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-3-

--------------------------------------------------------------------------------

 

 
(i)           Prior to the two (2) year anniversary of the date of this
Agreement;
 
(ii)      In any particular jurisdiction in which the Company would be required
to execute a general consent to service of process in effecting such
registration, qualification, or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
 
(iii)                 After the Company has initiated one (1) such registration
pursuant to this Section 2.1; or
 
(iv)                 During the period starting with the date sixty (60) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date ninety (90) days after the effective date of, a Company-initiated
registration (or ending on the subsequent date on which all market stand-off
agreements applicable to the offering have terminated); provided that the
Company is actively employing in good faith commercially reasonable efforts to
cause such registration statement to become effective.
 
(c)      Deferral.  If (i) in the good faith judgment of the Board of Directors
of the Company, the filing of a registration statement covering the Registrable
Securities would be detrimental to the Company and the Board of Directors of the
Company concludes, as a result, that it is in the best interests of the Company
to defer the filing of such registration statement at such time, and (ii) the
Company shall furnish to such Holders a certificate signed by the Chief
Executive Officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be detrimental to the Company for
such registration statement to be filed in the near future and that it is,
therefore, in the best interests of the Company to defer the filing of such
registration statement, then (in addition to the limitations set forth in
Section 2.1(b)(iv) above) the Company shall have the right to defer such filing
for a period of not more than ninety (90) days after receipt of the request of
the Initiating Holders, and, provided further, that the Company shall not defer
its obligation in this manner more than two (2) times in any twelve-month
period.
 
(d)      Other Shares.  The registration statement filed pursuant to the request
of the Initiating Holders may include Other Shares, and may include securities
of the Company being sold for the account of the Company.
 
2.2      Company Registration
 
.
 
(a)      Company Registration. If the Company shall determine to register any of
its securities either for its own account or the account of a security holder or
holders who is an affiliate of the Company, other than a registration pursuant
to Section 2.1, a registration relating solely to employee benefit plans, a
registration relating to the offer and sale of debt securities, a registration
relating to a corporate reorganization or other Rule 145 transaction, or a
registration on any registration form that does not permit secondary sales, the
Company will:
 
(i)      promptly give written notice of the proposed registration to all
Holders; and

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-4-

--------------------------------------------------------------------------------

 

 
(ii)           use its commercially reasonable efforts to include in such
registration (and any related qualification under blue sky laws or other
compliance), except as set forth in Section 2.2(b) below, and in any
underwriting involved therein, all of such Registrable Securities as are
specified in a written request or requests made by any Holder or Holders
received by the Company within twenty (20) days after such written notice from
the Company is delivered to such Holder or Holders.  Such written request may
specify all or a part of a Holder’s Registrable Securities.
 
(b)      Underwriting.  If the registration of which the Company gives notice is
for a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i).  In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Holders proposing to distribute their securities through such underwriting must
(together with the Company, the Other Selling Stockholders and other holders of
securities of the Company with registration rights to participate therein
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, (ii) second, to the Holders requesting to include
Registrable Securities in such registration statement based on the pro rata
percentage of Registrable Securities held by such Holders, assuming conversion
and (iii) third, to the Other Selling Stockholders requesting to include Other
Shares in such registration statement based on the pro rata percentage of Other
Shares held by such Other Selling Stockholders, assuming
conversion. Notwithstanding the foregoing, no such reduction shall reduce the
Registrable Securities of the Holders included in such registration, unless such
registration does not include shares of any other selling stockholders, in which
event any or all of the Registrable Securities of the Holders may be excluded.
 
If a Holder who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such Holder shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
 
(c)      Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.
 
2.3      Expenses of Registration
 
.  All Registration Expenses incurred in connection with  registrations pursuant
to Sections 2.1 and 2.2 hereof shall be borne by the Company; provided, however,
that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Section 2.1 if the registration
request is

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-5-

--------------------------------------------------------------------------------

 

 
subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered or because a sufficient number of
Holders shall have withdrawn so that the minimum offering conditions set forth
in Section 2.1 are no longer satisfied (in which case all participating Holders
shall bear such expenses pro rata among each other based on the number of
Registrable Securities requested to be so registered), unless the Holders of a
majority of the Registrable Securities agree to forfeit their right to a demand
registration pursuant to Section 2.1.  All Selling Expenses relating to
securities registered on behalf of the Holders shall be borne by the holders of
securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered.
 
2.4      Registration Procedures
 
.  In the case of each registration effected by the Company pursuant to
Section 2, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof.  At its
expense, the Company will use its commercially reasonable efforts to:
 
(a)      Keep such registration effective for a period of ending on the earlier
of the date which is sixty (60) days from the effective date of the registration
statement or such time as the Holder or Holders have completed the distribution
described in the registration statement relating thereto;
 
(b)      Prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;
 
(c)      Furnish such number of prospectuses, including any preliminary
prospectuses,  and other documents incident thereto, including any amendment of
or supplement to the prospectus, as a Holder from time to time may reasonably
request;
 
(d)      Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdiction as shall be reasonably requested by the Holders;
provided, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;
 
(e)      Notify each seller of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and following such notification promptly prepare and furnish to
such seller a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or incomplete
in light of the circumstances then existing;
 
(f)      Cause all such Registrable Securities registered pursuant hereunder to
be listed on each securities exchange on which similar securities issued by the
Company are then listed; and

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-6-

--------------------------------------------------------------------------------

 

 
(g)           In connection with any underwritten offering pursuant to a
registration statement filed pursuant to Section 2.1 hereof, enter into an
underwriting agreement in form reasonably necessary to effect the offer and sale
of Common Stock, provided such underwriting agreement contains reasonable and
customary provisions, and provided further, that each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
 
2.5      Indemnification
 
. 
 
(a)      To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, each of its officers, directors and partners, legal
counsel and accountants and each person controlling such Holder within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls within the meaning of
Section 15 of the Securities Act any underwriter, against all expenses, claims,
losses, damages and liabilities (or actions, proceedings or settlements in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification or the like) incident to any such
registration, qualification or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
(or alleged violation) by the Company of the Securities Act, any state
securities laws or any rule or regulation thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any offering covered by such registration, qualification or compliance, and the
Company will reimburse, as incurred, each such Holder, each of its officers,
directors, partners, legal counsel and accountants and each person controlling
such Holder, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action; provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability, or action
arises out of or is based on any untrue statement or omission based solely upon
information furnished to the Company by such Holder, any of such Holder’s
officers, directors, partners, legal counsel or accountants, any person
controlling such Holder, such underwriter or any person who controls any such
underwriter, in writing, and stated to be specifically for use therein; and
provided, further that, the indemnity agreement contained in this Section 2.5(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld); provided further,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any Holder, officer, director,
partner, legal counsel, accountant, or any person controlling such Holder, from
whom the person asserting any such losses, claims, damages or liabilities
purchased shares in the offering, if a copy of the prospectus (as then amended
or supplemented if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of such Holder to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and the untrue
statement or alleged untrue statement or omission or alleged omission of a
material fact contained in such preliminary prospectus was corrected in the
final prospectus (as so amended or supplemented).
 
(b)      To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-7-

--------------------------------------------------------------------------------

 

 
effected, indemnify and hold harmless the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
of the Company’s securities covered by such a registration statement, each
person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act, each other such Holder, and each of their
officers, directors and partners, and each person controlling each other such
Holder, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on: (i) any untrue statement (or
alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification, or the like) incident to any such
registration, qualification or compliance, or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse, as
incurred, the Company and such Holders, directors, officers, partners, legal
counsel and accountants, persons, underwriters, or control persons for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with information furnished to the Company by such Holder in
writing and stated to be specifically for use therein; provided, however, that
the obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 2.5 exceed the gross proceeds
from the offering received by such Holder, except in the case of fraud or
willful misconduct by such Holder.
 
(c)      Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense, unless:  (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such claim and to employ counsel
reasonably satisfactory to such Indemnified Party; or (3) the named parties to
any proceeding relating to such claim (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party, and counsel to the
Indemnified Party shall reasonably believe that a material conflict of interest
is likely to exist if the same counsel were to represent the Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party); and provided further that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Section 2.5, to the extent such failure is not
prejudicial.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-8-

--------------------------------------------------------------------------------

 

 
(d)           If the indemnification provided for in this Section 2.5 is held by
a court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage, or expense referred to herein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
hereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.  No person or
entity will be required under this Section 2.5(d) to contribute any amount in
excess of the gross proceeds from the offering received by such person or
entity, except in the case of fraud or willful misconduct by such person or
entity.  No person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.
 
(e)      Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
2.6      Information by Holder
 
.  Each Holder of Registrable Securities shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification, or compliance
referred to in this Section 2.
 
2.7      Restrictions on Transfer
 
.
 
(a)      The holder of each certificate representing Registrable Securities by
acceptance thereof agrees to comply with the provisions of this
Section 2.7.  Each Holder agrees not to make any sale, assignment, transfer,
pledge or other disposition of all or any portion of the Restricted Securities,
or any beneficial interest therein, unless and until:
 
(i)      There is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or
 
(ii)      Such Holder shall have given prior written notice to the Company of
such Holder’s intention to make such disposition and shall have furnished the
Company with a detailed description of the manner and circumstances of the
proposed disposition, and, if requested by the Company, such Holder shall have
furnished the Company, at the Company’s reasonable expense, with (i) an opinion
of counsel, reasonably satisfactory to the Company, to the effect that such
disposition will not require registration of such

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-9-

--------------------------------------------------------------------------------

 

 
Restricted Securities under the Securities Act or (ii) a “no action” letter from
the Commission to the effect that the transfer of such securities without
registration will not result in a recommendation by the staff of the Commission
that action be taken with respect thereto, whereupon the holder of such
Restricted Securities shall be entitled to transfer such Restricted Securities
in accordance with the terms of the notice delivered by the Holder to the
Company.
 
(b)      Each certificate representing Registrable Securities shall (unless
otherwise permitted by the provisions of this Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any legend required under applicable state securities laws):
 
THE SECURITIES REPRESENTED BY HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF
SUCH ACT AND THE APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION.
 
The Holders consent to the Company making a notation on its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer established in this Section 2.7.
 
(c)      The legend identified in Section 2.7(b) hereof stamped on a certificate
evidencing the Restricted Securities and the stock transfer instructions and
record notations with respect to such Restricted Securities shall be removed and
the Company shall issue a certificate without such legend to the holder of such
Restricted Securities if (i) such securities are registered under the Securities
Act, or (ii) such holder provides the Company, at the Company’s reasonable
expense, with an opinion of counsel reasonably acceptable to the Company to the
effect that a public sale or transfer of such securities may be made without
registration under the Securities Act.
 
2.8      Rule 144 Reporting
 
.  With a view to making available the benefits of certain rules and regulations
of the Commission that may permit the sale of the Restricted Securities to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:
 
(a)      Make and keep public information regarding the Company available as
those terms are understood and defined in Rule 144 under the Securities Act; and
 
(b)      File with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.
 
2.9      Delay of Registration
 
.  No Holder shall have any right to take any action to restrain, enjoin, or
otherwise delay any registration as the result of any controversy that might
arise with respect to the interpretation or implementation of this Section 2.

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-10-

--------------------------------------------------------------------------------

 

 
2.10           Transfer or Assignment of Registration Rights
 
.  The rights to cause the Company to register securities granted to a Holder by
the Company under this Section 2 may be transferred or assigned by a Holder to a
transferee or assignee; provided that (i) such transfer or assignment of
Registrable Securities is effected in accordance with the terms of Section 2.7
hereof and applicable securities laws, (ii) the Company is given written notice
prior to said transfer or assignment, stating the name and address of the
transferee or assignee and identifying the securities with respect to which such
registration rights are intended to be transferred or assigned and (iii) the
transferee or assignee of such rights assumes in writing the obligations of such
Holder under this Agreement.
 
2.11           Termination of Registration Rights
 
.  The right of any Holder to request registration or inclusion in any
registration pursuant to Sections 2.1 or 2.2 shall terminate on such date on
which all shares of Registrable Securities held or entitled to be held by such
Holder may immediately be sold under Rule 144 or Rule 145.
 
Section 3
 
Right of First Refusal
 
3.1      Right of First Refusal
 
.  The Company hereby grants to the Holders of Registrable Securities the right
of first refusal to purchase all, but not less than all, of New Securities (as
defined in this Section 3.1(a)) which the Company may, from time to time,
propose to sell and issue after the date of this Agreement.  This right of first
refusal shall be subject to the following provisions:
 
(a)      “New Securities” shall mean any capital stock (including Common Stock
and/or Preferred Stock) of the Company whether now authorized or not, and
rights, convertible securities, options or warrants to purchase such capital
stock, and securities of any type whatsoever that are, or may become,
exercisable or convertible into capital stock; provided that the Company is
proposing to sell and issue the New Securities in a transaction, or series of
related transactions, in which the Company will receive $2,000,000 or more in
gross proceeds and the investors in such transaction require that the Series B
Preferred Stock be converted as a condition to such investment.
 
(b)      In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Holder written notice of its intention,
describing the type of New Securities, and their price and the general terms
upon which the Company proposes to issue the same.  The Holders shall have
fifteen (15) business days after any such notice is delivered to the Holders to
agree to purchase all, but not less than all, of such New Securities for the
price and upon the terms specified in the notice by giving written notice to the
Company.
 
(c)      In the event the Holders fail to exercise fully the right of first
refusal rights within said fifteen (15) day period (the “Election Period”), the
Company shall have ninety (90) days thereafter to sell or enter into an
agreement (pursuant to which the sale of New Securities covered thereby shall be
closed, if at all, within ninety (90) days from the date of said agreement) to
sell the New Securities, at a price and upon terms no more favorable to the
purchasers thereof than specified in the Company’s notice to Holders delivered
pursuant to Section 3.1(b).  In the event the Company has not sold within such
ninety (90) day period following the Election Period, or such ninety (90) day
period following the date of said agreement, the

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-11-

--------------------------------------------------------------------------------

 

 
Company shall not thereafter issue or sell any New Securities, without first
again offering such securities to the Holders in the manner provided in this
Section 3.1.
 
3.2      Termination of Right of First Refusal.
 
  The right of first refusal granted under this Agreement shall expire upon, and
shall not be applicable upon the conversion of all of the outstanding shares the
Series B Preferred Stock into Common Stock.
 
Section 4
 
Additional Covenants
 
4.1      Matters Requiring Board Approval
 
.  The Company hereby covenants and agrees with each of the Investors that it
shall not, without unanimous approval of the Board of Directors of the Company,
use any of the proceeds from the sale of the Shares to (i) pay back compensation
or benefits of employee directors, or (ii) pay any service provider or vendor
who is a stockholder, director or employee of the Company, or a relative or
other affiliate of such person.
 
4.2      Monthly Board Meetings
 
.  Unless otherwise determined by the unanimous vote of the directors then in
office, the Board of Directors of the Company shall meet at least monthly in
accordance with an agreed-upon schedule.  Such meetings may be attended
telephonically.
 
4.3      Board Expenses and Indemnification
 
.  The Company shall reimburse the non-employee directors for all reasonable
out-of-pocket travel expenses incurred (consistent with the Company’s travel
policy) in connection with attending meetings of the Board of Directors, if the
Chairman of the Board of Directors requests the physical presence of all
directors at such meeting.  The Company will indemnify the members of the Board
of Directors of the Company to the fullest extent allowed the Delaware General
Corporation Law.  As soon as practicable after the date of this Agreement, but
not later than thirty (30) days after the date of this Agreement, the Company
shall obtain and maintain a policy or policies of director and officer liability
insurance with reputable insurance companies providing the officers and
directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations, which
policy or policies shall be reasonably acceptable to the Series B Director.
 
4.4      Patent Rights
 
.  The Company shall, as soon as reasonably practicable, but not later than ten
(10) days after the date of this Agreement, engage patent counsel to undertake
and complete a patentability assessment with respect to the Company Products (as
defined in the Purchase Agreement), including specifically, but without
limitation, the Company’s current primary Company Product, and, unless such
assessment determines that none of the Company Products or any of their elements
are patentable, the Company shall, prior to December 8, 2009, cause to be
prepared and filed by such patent counsel at the United States Patent and
Trademark Office one or more U.S. non-provisional patent applications directed
to and claiming said Company Products that are determined by such assessment to
be patentable; provided, however, that the Company will not be required to

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-12-

--------------------------------------------------------------------------------

 

 
make any such filing if, after discussions with such patent counsel, the
Company’s determines, in its reasonable judgment, that such filing is not in the
best interests of the Company.
 
4.5      Termination of Additional Covenants
 
.  The covenants set forth in this Section 5 shall terminate and be of no
further force or effect upon the earlier of (i) the conversion of all
outstanding shares of the Series B Preferred Stock into Common Stock; or (ii) a
Change of Control Transaction in which the Series B Preferred Stock are entitled
to a distribution in any liquidation or deemed liquidation.  “Change of Control
Transaction” means either (i) the acquisition of the Company by another entity
by means of any transaction or series of related transactions to which the
Company is party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation but excluding any sale of stock for
capital raising purposes) other than a transaction or series of transactions in
which the holders of the voting securities of the Company outstanding
immediately prior to such transaction retain, immediately after such transaction
or series of transactions, as a result of shares in the Company held by such
holders prior to such transaction, at least a majority of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent); (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries taken as a
whole by means of any transaction or series of related transactions, except
where such sale, lease or other disposition is to a wholly-owned subsidiary of
the Company; (iii) an exclusive license of all or substantially all of the
Company’s intellectual property in a single transaction or series of related
transaction, except where such exclusive license is to a wholly-owned subsidiary
of the Company; or (iv) any liquidation, dissolution or winding up of the
Company, whether voluntary or involuntary.
 
Section 5
 
Miscellaneous
 
5.1      Amendment
 
.  Except as expressly provided herein, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the Holders
holding at least a majority of the Registrable Securities (excluding any of such
shares that have been sold to the public or pursuant to Rule 144).  Any such
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon each Holder and each future holder of all such
securities of Holder.  Each Holder acknowledges that by the operation of this
paragraph, the holders of a majority of the Registrable Securities (excluding
any of such shares that have been sold to the public or pursuant to Rule 144)
will have the right and power to diminish or eliminate all rights of such Holder
under this Agreement.
 
5.2      Notices
 
.  All notices and other communications required or permitted hereunder shall be
in writing and shall be mailed by registered or certified mail, postage prepaid,
sent by facsimile or electronic mail or otherwise delivered by hand or by
messenger addressed:

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-13-

--------------------------------------------------------------------------------

 

 
(a)           if to an Investor, at the Investor’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof;
 
(b)      if to any Holder, at such address, facsimile number or electronic mail
address as shown in the Company’s records, or, until any such holder so
furnishes an address, facsimile number or electronic mail address to the
Company, then to and at the address, facsimile number or electronic mail address
of the last holder of such shares for which the Company has contact information
in its records; or
 
(c)      if to the Company, one copy should be sent to 2010 FM 2673, Canyon
Lake, Texas 78133, facsimile: (830) 964-3873, Attn: Chief Executive Officer, or
at such other address as the Company shall have furnished to the Investors, with
a copy to J. William Wilson, Phillips & Reiter, PLLC, 6805 Capital of Texas
Highway North, Suite 318, Austin, Texas 78731.
 
With respect to any notice given by the Company under any provision of the
Delaware General Corporation Law or the Company’s charter or bylaws, each party
hereto agrees that such notice may be given by facsimile or by electronic mail.
 
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid or, if sent by
facsimile, upon confirmation of facsimile transfer or, if sent by electronic
mail, upon confirmation of delivery when directed to the electronic mail address
set forth on the Schedule of Investors. In the event of any conflict between the
Company’s books and records and this Agreement or any notice delivered
hereunder, the Company’s books and records will control absent fraud or error.
 
5.3      Governing Law
 
.  This Agreement shall be governed in all respects by the internal laws of the
State of Delaware as applied to agreements entered into among Delaware residents
to be performed entirely within Delaware, without regard to principles of
conflicts of law.
 
5.4      Successors and Assigns
 
.  This Agreement, and any and all rights, duties and obligations hereunder,
shall not be assigned, transferred, delegated or sublicensed by any Investor
without the prior written consent of the Company.  Any attempt by an Investor
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void.  Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.
 
5.5      Entire Agreement
 
.  This Agreement and the exhibits hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.  No party hereto shall be liable or bound to any other party in any
manner with regard to the subjects hereof or thereof by any warranties,
representations or covenants except as specifically set forth herein.

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-14-

--------------------------------------------------------------------------------

 

 
5.6           Delays or Omissions
 
.  Except as expressly provided herein, no delay or omission to exercise any
right, power or remedy accruing to any party to this Agreement upon any breach
or default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.
 
5.7      Severability
 
.  If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision.  The balance of this
Agreement shall be enforceable in accordance with its terms.
 
5.8      Titles and Subtitles
 
.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  All
references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.
 
5.9      Counterparts
 
.  This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties that execute such counterparts, and all
of which together shall constitute one instrument.
 
5.10           Telecopy Execution and Delivery
 
.  A facsimile, telecopy or other reproduction of this Agreement may be executed
by one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen.  Such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.
 
5.11           Jurisdiction; Venue
 
.  Any action, suit or proceeding seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall only be brought in any federal court or
state court located in the State of Texas, and each party consents to the
exclusive

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-15-

--------------------------------------------------------------------------------

 

 
jurisdiction and venue of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such, action, suit or proceeding in any such
court or that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum.  Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.
 
5.12           Further Assurances
 
.  Each party hereto agrees to execute and deliver, by the proper exercise of
its corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Agreement.
 
5.13           Termination Upon Change of Control
 
.  Notwithstanding anything to the contrary herein, this Agreement (excluding
any then-existing obligations) shall terminate upon a Change of Control
Transaction in which the Series B Preferred Stock are entitled to a distribution
in any liquidation or deemed liquidation.
 
5.14           Conflict
 
.  In the event of any conflict between the terms of this Agreement and the
Company’s Certificate of Incorporation or its Bylaws, the terms of the Company’s
Certificate of Incorporation or its Bylaws, as the case may be, will control.
 
5.15           Aggregation of Stock
 
.  All securities held or acquired by affiliated entities (including affiliated
venture capital funds) or persons shall be aggregated together for purposes of
determining the availability of any rights under this Agreement.
 
(Remainder of page intentionally left blank)

COPsync Series B - Investors Rights Agmt (execution).doc --
 
-16-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Investors’ Rights
Agreement effective as of the day and year first above written.
 
COPSYNC, INC.
a Delaware corporation
 
By:                                                                    
Russell D. Chaney,
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
